SOMERVILLE, J.
The present application is made to the Probate Court, under the provisions of section 2129 of the Code of 1886, for the purpose of correcting a mistake in the description of certain lands sold under order of the court, in the year 1871, at an administrator’s sale. The lands were erroneously described as lying in section 36, township 9, range 23. The correct description sought to be made places them in section 6, township 8, range 23. The application is made by one holding under the purchaser at the sale, is verified by affidavit, and alleges substantially all the facts required by the statute. The jurisdiction here conferred is analogous to that possessed by courts of chancery to reform written instruments under the equity of reformation and re-execution. This jurisdiction of equity has, in this State, been enlarged by statute, so as to authorize the reformation of administrators’ deeds, made under authority of the Probate Court, so as to correct misdescriptions of the lands conveyed.—Ganey v. Sykes, 84 Ala 348; s. c., 76 Ala. 421.
To economize expense, it was provided as far back as 1852, that a like jurisdiction might be exercised by the Probate Court, where the lands of a decedent had been- sold bona fide under its order, and possession accompanied the sale. On application of the purchaser, or any person holding under him, and after notice to the personal representative of the decedent, the Probate Court was authorized, on proper proof, to order title to be made to the applicant by such representative, by proper description of the lands by the corrected numbers.- — Code, 1867, § 2128; Code, 1876, § 2472. This section was amended by the act approved De*355cember 3,1884, by authorizing a correction of a mistake in the description of boundaries as well as of numbers, and authorizing the appointment of a special administrator to represent the estate, where there was no administrator. — Acts, 1884-85, p. 76. The present Code (§ 2129) confers no new or additional jurisdiction, but is only more elaborate in explaining the details of such application, and the requisite proceedings under it. It authorizes the Probate Court to correct any such mistake in the description of lands sold under its order, “either in the petition, order or other proceedings,” under like circumstances provided for by section 2128 of the Code of 1867. It also states the requisite contents of the application, and provides for notice to the heirs or devisees of the decedent, as well as to his personal representative, and for the appointment, in a proper emergency, of an administrator ad litem to represent the estate, as well as a guardian ad litem to represent the minor heirs. — Code, 1886, § 2129.
The whole purpose of such proceeding is to correct, by reformation, a mistake in the descrijrtion of the lands sold, and to authorize such rectification of error by the execution of a new deed, conveying to the purchaser, or applicant, “the lands according to the description as corrected.” Code, 1886, 2130. It creates no new contract between the parties, and imposes no additional burdens or obligations. It merely reforms the record evidence, so as to make it speak the truth as to the real contract. The conveyance is only made effective by applying it to the property sold by one party and bought by the other, in accordance with, the original and mutual intention of the contracting parties. The court thus, through the equity of specific performance, and sometimes by an application of the just doctrine of equitable estoppel, compels the seller, by re-execution of the conveyance, to convey to the purchaser a legal title, where before he only had an equitable one.—Gardner v. Gates, 75 Ala. 394; s. c., 51 Amer. Rep. 454; Styers v. Robbins, 76 Ind. 547; Robertson v. Bradford, 73 Ala. 116. But, as said by Mr. Pomeroy, “the reformation of a deed does not directly restore the grantee to the dominion and possession of the land which has been omitted; but it places him in a position which enables him, if necessary, to assert his dominion, and recover the possession.” — 3 Pom. Eq. Jur. § 1375.
There can be no doubt that the provisions of the statute *356under consideration, with its several amendments as appearing in tire present Code of 1886 (§ 2129), being remedial in their character, are all applicable to the case in hand, notwithstanding the sale of the lands in controversy was made in 1871 — prior to the enactment of the amendatory features of the statute to which we have above alluded at some length. The jurisdiction conferred has been rather regulated by these amendments, than newly created, or materially enlarged. Code, 1867, § 2128; Code, 1876, § 2472; Acts 1884-85, p. 76; Code, 1886, § 2129.
The legal effect of such a proceeding, however, we repeat, is only to accomplish a single purpose. It only corrects the misdescription in the lands sold and conveyed, and places the purchaser, or applicant holding under him, in the same situation he would have been had the correct description been originally inserted in the petition, the order of sale, and the administrator’s deed; or, in other words, in precisely the position he would have occupied had there been no misdescription in the lands sold. In other respects, the validity of the proceedings is unaffected. If the sale is void for want of proper jurisdictional averments in the petition, or because the lands sold belonged to minors, or persons of unsound mind, and the order of sale was made without taking proof, as in chancery cases, showing the necessity of the sale, as required by statute, or on any other ground than inaccuracy in the description of the lands, it is void still, notwithstanding the action of the court in making a correction of this particular error or mistake. The Probate Court, in exercising this limited jurisdiction to correct misdescriptions, must be confined to its statutory power, and has no authority to enter upon an investigation as to the validity of the order based on other grounds. All such inquiries are left open for consideration by the proper court, when the purchaser, or applicant, may undertake to assert his dominion over the lands by. suit in ejectment, or otherwise. The validity of the sale may be then attacked on any other ground than error in the description of the lands, this inquiry alone being res ad judicata in any application made to the Probate Court under section 2129 of the Code (1886), and acted on favorably by that tribunal, as in the present case.
The applicant having been in possession of the premises— or, at least, there having been no adverse possession in hostility to the title — the lapse of seventeen years since the alleged mistake was committed constitutes no bar to its *357correction.—Harold v. Scott, 72 Ala. 373; Nabors v. Meredith, 67 Ala. 333.
An application of these principles leaves no doubt of tbe 'fact that tbe Probate Court committed no error either in tbe rulings on tbe evidence, or in tbe decree rendered.
Tbe judgment is accordingly' affirmed.
Note. — On a subsequent day of tbe term tbe following opinion was delivered.
SOMERVILLE, J.
The judgment in tbis case will be corrected, so as to relieve tbe appellant of all liability for costs. Tbe rule of tbis court has always been, not to tax a guardian ad litem with costs. On tbe authority of Perryman v. Burgster, 6 Por. 99, the judgment will be reversed and rendered, so as to make the correction indicated.